                          IN THE UNITEcase # STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
   BRIAN CHARLES VAETH
         Plaintiff,

         v.
                                                              Civil Action No. ELH-18-1600
   MAYOR & CITY COUNCIL OF
   BALTIMORE CITY, et al.
         Defendants.
                                            MEMORANDUM

         Plaintiff Brian Charles Vaeth, who is self represented, has filed a 39-page Complaint titled

“Independent Action To Assess Whether The United States District Court Has Been A Victim Of

Fraud On The Court.” ECF 1. He has named as defendants the Mayor and City Council of

Baltimore (the “City”) and the Fire & Police Employees’ Retirement System of Baltimore

(“F&PRS”). Several exhibits are appended to the suit. ECF 1-1 to ECF 1-7.1

         Since 2003, Vaeth has filed several suits and appeals related to the denial of his disability

benefits by F&PRS in 2002. These include the following: Vaeth v. Bd. of Trustees, RDB-08-

0708, 2016 WL 775386, at *1 (D. Md. Feb. 29, 2016); Vaeth v. Mayor & City Council of Baltimore

City, WDQ-11-0182, 2011 WL 4711904, (D. Md. Oct. 4, 2011), aff’d, 471 F. App’x 124 (4th Cir.

2012); Vaeth v. Bd. of Trustees, Fire & Police Employees Ret. Sys. of Baltimore City, RDB-08-

708, 2009 WL 2487076, (D. Md. Aug. 11, 2009), aff’d, 402 F. App’x 786 (4th Cir. 2010); Vaeth

v. Mayor & City Council of Baltimore, No. 24-C07009752 (Cir. Ct. Balt. City, December 13,

2007); Vaeth v. Fire & Police Employees Ret. Sys. of Baltimore City, No. 24-C03007014 (Cir. Ct.

Balt. City, Sept. 29, 2003); see also Vaeth v. Fire & Police Employees Ret. Sys. of Baltimore City,




         1
             Plaintiff’s exhibits consist primarily of filings from earlier cases in which plaintiff was a
party.
No. 24-C00005120 (Cir. Ct. Balt. City, Oct. 16, 2000). In this case, Vaeth maintains that, in the

course of the prior litigation, defendants engaged in fraud on the court.

        Defendants moved to dismiss under Rule 12(b)(6) (ECF 18), supported by a memorandum

(ECF 18-1) (collectively, the “Motion”) and several exhibits. See ECF 18-2 to ECF 18-7. They

maintain that plaintiff’s suit fails under the doctrine of res judicata and for failure to state a claim.

ECF 18-1 at 6-9. Plaintiff opposes the Motion (ECF 20), and defendants have replied. ECF 23.

        Plaintiff has also filed several motions. These are as follows: “Motion For Discovery”

(ECF 26); “Motion For Leave To Update The Court” (ECF 30); “Motion For Leave To Update

The Court With Information Relevant To This Action” (ECF 31); “Motion for Leave” (ECF 34).

However, because I conclude that dismissal is warranted, I shall not consider them.

        No hearing is necessary to resolve the Motion. See Local Rules 105.6. For the reasons set

forth below, I shall grant the Motion.

                                    I.      Factual Background2

        The facts of plaintiff’s 39-page, 117 paragraph Complaint have largely been described in

prior opinions. Vaeth v. Bd. of Trustees, RDB-08-0708, 2016 WL 775386; Vaeth v. Mayor & City

Council of Baltimore City, WDQ-11-0182, 2011 WL 4711904; Vaeth v. Bd. of Trustees, RDB-08-

708, 2009 WL 2487076; Vaeth v. Mayor & City Council of Baltimore, No. 24-C07009752; Fire

& Police Employees Ret. Sys. of Baltimore City, No. 24-C03007014. Accordingly, I shall provide

only the essential elements of the Complaint.

        Vaeth is a former employee of the Baltimore City Fire Department, where he worked as a

firefighter. ECF 1, ¶ 17. In 1996, he suffered an on-the-job spinal injury. Id. ¶ 18. Although he

recovered, he reinjured his spine in March 1999. Id. ¶ 19. As a result of this injury, the City



        2
            The facts are derived from the Complaint.
                                                  -2-
determined that Vaeth was unable to perform his duties as a fireman and directed him to seek

retirement benefits from the F&PERS. Id. ¶¶ 19-20. Plaintiff alleges that he was denied “Line of

Duty Disability Benefits” but was awarded “Ordinary Retirement Benefits.” Id. ¶ 21. Plaintiff

alleges that he appealed and was reinstated to his position. Id. ¶¶ 22-23.

       On June 28, 2002, plaintiff suffered another injury and was subsequently ordered to seek

disability benefits again. Id. ¶ 24. He sought benefits, but his request was denied in 2003, after it

was determined that his disability did not result from his duties. Id. ¶¶ 28-29.

       As noted, since that time, plaintiff has proceeded with multiple suits and appeals. Of

significance here, in Vaeth v. Bd. of Trustees, RDB-08-708, 2009 WL 2487076, plaintiff lodged

several claims, contesting the denial of his disability benefits. On August 11, 2009, Judge Richard

D. Bennett granted defendants’ motion for summary judgment and dismissed plaintiff’s suit. Id.

       Six years after plaintiff’s appeal failed, Vaeth v. Bd. of Trustees, 402 F. App’x 786 (4th

Cir. 2010), plaintiff moved to re-open and relitigate the case by claiming fraud on the court,

pursuant to a motion filed under Fed. R. Civ. P. 60(d)(3). He alleged that a “fraudulent affidavit

submitted by Assistant City Solicitor Sabrina Willis, completed by Assistant Chief Devilbiss, Jr.,

was fraudulent and, more importantly, accommodated by the willingness of Baltimore City

Solicitor George Nilson to allow that fraud to thoroughly invade this proceeding and support their

effort to prevail against Plaintiff.” See Vaeth v. Bd. of Trustees, RDB-08-0708, ECF 71-1 at 3.3



       3
          In the context of a motion to dismiss, “[a] court may take judicial notice of docket entries,
pleadings and papers in other cases without converting a motion to dismiss into a motion for
summary judgment.” Brown v. Ocwen Loan Servicing, LLC, PJM-14-3454, 2015 WL 5008763,
at *1 n.3 (D. Md. Aug. 20, 2015), aff’d, 639 Fed. Appx. 200 (4th Cir. 2016); cf. Anderson v. Fed.
Deposit Ins. Corp., 918 F.2d 1139, 1141 n. 1 (4th Cir. 1990) (holding that a district court may
“properly take judicial notice of its own records”). However, “these facts [must be] construed in
the light most favorable” to the nonmovant. Clatterbuck v. City of Charlottesville, 708 F.3d 549,
557 (4th Cir. 2013) (abrogated on other grounds by Reed v. Town of Gilbert, Ariz., 576 U.S. ___,
135 S. Ct. 2218 (2015), as recognized in Cahaly v. Larosa, 796 F. 3d 399 (4th Cir. 2015)).
                                                 -3-
        Further, plaintiff claimed, inter alia, that: (1) the City Solicitor improperly concealed

plaintiff’s employment file, id. at 4; (2) the hearing examiner was biased, id. at 7; (3) City officials

allegedly told former Fire Department Chief William Goodwin to terminate plaintiff’s

employment, id. at 8; and (4) the City Solicitor’s Office falsely claimed that plaintiff was not

motivated to pursue administrative remedies. Id. at 8. However, Judge Bennett concluded that

plaintiff’s allegations were in “no way connect[ed] . . . to a degradation of this Court’s integrity”

and therefore dismissed the Rule 60 motion. Vaeth v. Bd. of Trustees, RDB-08-0708, 2016 WL

775386, at *2.

        In the case sub judice, plaintiff again alleges that defendants committed fraud on the Court

in connection with his prior litigation. See ECF 1. Specifically, he claims that the City: (1) procured

a fraudulent affidavit from Rod DeVilbiss, former Baltimore City Fire Department Division Chief

of Administration and Support, id. ¶¶ 33-38, 46, 50; (2) falsely claimed that plaintiff “sat on his

rights” and was not motivated to pursue administrative remedies, id. ¶¶ 42-43; (3) falsely stated

that plaintiff had not exhausted his administrative rights, id. ¶¶ 52-54; (4) regularly withheld

evidence to obtain a favorable ruling, id. ¶¶ 59-66; (5) failed to introduce into the record an

employee incident report related to plaintiff’s injury, id. ¶¶ 67-69; (6) untruthfully claimed that

plaintiff was not happy with the hearing examiner’s decision and chose to return to work, id. ∙¶ 72;

(7) knowingly made false statements during the administrative process related to plaintiff’s

disability benefits, id. ¶¶ 74-76, 83-91; (8) falsely stated that plaintiff was demonstrating self-

limiting behavior at the time of his functional capacity evaluation, id. ¶ 78; (9) withheld relevant

information from the administrative hearing officer and Dr. Halikeman, a City doctor who

examined plaintiff, id. ¶¶ 80-82; (10) untruthfully told another judge of this court that plaintiff’s

appeal in the Circuit Court for Baltimore City was dismissed because it was untimely, id. ¶¶ 96-



                                                 -4-
97; (11) untruthfully told another judge of this court that the City undertook extensive efforts to

accommodate the plaintiff, id. ¶¶ 100-04; and (12) allegedly told former Fire Department Chief

William Goodwin to terminate plaintiff’s employment, id. ¶ 109.

                                         II.       Discussion

       Defendants contend that plaintiff’s claim of fraud on the court is barred by the doctrine of

res judicata. ECF 59 at 2. In response, plaintiff claims that his claim is not barred because he

raises it as an independent action, not under Rule 60(b). ECF 20 at 1-2. Additionally, plaintiff

claims that he has provided new evidence that was previously unavailable. Id. at 16-17.

                                    A.         Fraud on the Court

       A precise definition of “fraud on the court” is “elusive.” Great Coastal Exp., Inc. v. Int’l

Bhd. of Teamsters, Chauffeurs, Warehousemen & Helpers of Am., 675 F.2d 1349, 1356 (4th Cir.

1982). It is a “nebulous concept” that is “construed very narrowly . . . .” Id. Clearly, it “is not

your ‘garden variety fraud.’” Fox ex rel. Fox v. Elk Run Coal Co., 739 F.3d 131, 135 (4th Cir.

2014) (citation omitted). As the Fourth Circuit has explained, id. at 136, “not only must fraud on

the court involve an intentional plot to deceive the judiciary, but it must also touch on the public

interest in a way that fraud between individual parties generally does not.”

       Moreover, “this doctrine should be invoked only when parties attempt ‘the more egregious

forms of subversion of the legal process . . . , those that we cannot necessarily expect to be exposed

by the normal adversary process.’” Fox, 739 F.3d at 136 (quoting Great Coastal, 675 F.2d at

1357); see Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 245-46 (1944); see also

12 JAMES WM. MOORE ET AL., Moore’s Federal Practice ¶ 60.21[4][a] (3d ed. 1999) (stating that

fraud upon the court encompasses an attempt to corrupt the “integrity of the normal process of

adjudication”). These “egregious cases” include “bribery of a judge or juror, or improper influence



                                                  -5-
exerted on the court by an attorney, in which the integrity of the court and its ability to function

impartially is directly impinged.” Great Coastal Exp., Inc, 675 F.2d at 1356.

        Notably, fraud on the court “presents . . . a very high bar for any litigant.” Fox, 739 F.3d

at 136-37. In particular, establishing fraud on the court involves “corruption of the judicial process

itself” and does not apply to a “routine evidentiary conflict.” Id. at 136 (internal quotations

omitted). Although a plaintiff need not “prove” its case at the motion to dismiss stage, the

allegations must be sufficient to state a claim.

                                         B.        Res Judicata

        Res judicata, or claim preclusion, is a judicial doctrine by which “a final judgment on the

merits bars further claims by parties or their privies based on the same cause of action.” Montana

v. United States, 440 U.S. 147, 153 (1979); see Laurel Sand & Gravel, Inc. v. Wilson, 519 F.3d

156, 161 (4th Cir. 2008). The doctrine precludes parties from “contesting matters that they have

had a full and fair opportunity to litigate,” thereby conserving judicial resources and minimizing

the possibility of inconsistent decisions. Montana, 440 U.S. at 153-54. The doctrine of res judicata

was “designed to protect ‘litigants from the burden of relitigating an identical issue with the same

party or his privy and [to promote] judicial economy by preventing needless litigation.’” Laurel

Sand & Gravel, Inc., 519 F.3d at 161-62 (quoting Parklane Hosiery Co. v. Shore, 439 U.S. 322,

326 (1979)). The party who asserts res judicata has the burden of showing its application. See

Bennett v. Garner, 913 F.3d 436, 440 (4th Cir. 2019).

        The doctrine of res judicata applies when the following three elements are present: “(1) a

final judgment on the merits in a prior suit, (2) an identity of the cause of action in both the earlier

and later suit, and (3) an identity of parties or their privies in the two suits.” Clodfelter v. Republic

of Sudan, 720 F.3d 199, 210 (4th Cir. 2013) (citation and quotation marks omitted); see Weiner v.



                                                   -6-
Fort, 197 F. App’x 261, 264 (4th Cir. 2006); In re Varat Enter., Inc., 81 F.3d 1310, 1315 (4th Cir.

1996) (stating that “claim preclusion occurs when three conditions are satisfied: 1) the prior

judgment was final and on the merits, and rendered by a court of competent jurisdiction in

accordance with the requirements of due process; 2) the parties are identical, or in privity, in the

two actions; and, 3) the claims in the second matter are based upon the same cause of action

involved in the earlier proceeding”); Young–Henderson v. Spartanberg Area Mental Health

Ctr., 945 F.2d 770, 773 (4th Cir. 1991) (quoting Nash Cty. Bd. of Educ. v. Biltmore Co., 640 F.2d

484, 486 (4th Cir. 1981)); see also Davis v. Wicomico Cty. Bureau, 447 Md. 302, 306, 135 A.3d

419, 422 (2016) (“The requirements of the doctrine of res judicata [include] . . . that there was a

final judgment on the merits.”).

       A cause of action is “identical” for purposes of res judicata if it “involves a right arising

out of the same transaction or series of connected transactions that gave rise to the claims in the

first action.” Harnett v. Billman, 800 F.2d 1308, 1314 (4th Cir. 1986). Res judicata thereby

accounts for “issues that . . . could have been raised in that [first] action.” San Remo Hotel, L.P.

v. City and Cty. of San Francisco, Cal., 545 U.S. 323, 336 n.16 (2005) (quoting Allen v. McCurry,

449 U.S. 90, 94 (1980)); Clodfelter, 720 F.3d at 210. Moreover, “[a] plaintiff’s invocation of a

different legal theory in the subsequent action” does not preclude application of res judicata.

Onawola v. Johns Hopkins Univ., AMD 07-870, 2007 WL 5428683, at *1 (D. Md. Sept. 24, 2007);

see Restatement (Second) of Judgments § 24(2) cmt. c (1982).

       On the other hand, res judicata does not bar a claim that could not have been brought in the

earlier litigation. Lawlor v. Nat’l Screen Serv. Corp., 349 U.S. 322, 328 (1955). The controlling

issue is whether the claim existed at the time of the prior suit, not whether plaintiff had actual

knowledge of the claim at that time. Aliff v. Joy Mfg. Co., 914 F.2d 39, 43 (4th Cir. 1990). “An



                                               -7-
exception to the general principle that lack of knowledge will not avoid the application of res

judicata rules is found in cases where fraud, concealment, or misrepresentation have caused the

plaintiff to fail to include a claim in a former action.” Harnett, 800 F.2d at 1313.

        As noted, in Vaeth, RDB-08-0708, 2016 WL 775386 (D. Md. Feb. 29, 2016), plaintiff filed

a motion under Rule 60, alleging that the City, FP&RS, and others engaged in fraud on the court.

The court denied plaintiff’s motion, stating that Vaeth failed “even to identify the particular ‘fraud

on the court’ allegedly perpetrated by the Defendants.” Id. at *2. Because the denial was a final

judgment on the merits, I have no hesitation in finding satisfaction of the first element.

        In addition, plaintiff has again alleged fraud on the court, the same claim raised in his

Rule 60 motion. See id. Both claims arise out of the “same transaction or series of connected

transactions that gave rise to the claims in the first action.” Harnett, 800 F.2d at 1314. Although

plaintiff has added allegations in the Complaint, these allegations were either known to him at the

time of his prior suit or are of no significance. For example, plaintiff added examples of the

systemic misconduct in the Baltimore City Fire Department and the City. ECF 1, ¶¶ 110-14. But,

none of his examples create an inference of or constitute a claim for a fraudulent act in the cases

involving plaintiff. See ECF 1, ¶¶ 110-14; ECF 20 at 16-17. At most, these allegations bolster

alleged instances of fraud on the court, of which plaintiff knew or should have known prior to

filing his Rule 60 motion in Vaeth, 2016 WL 775386. As a result, the second element is met.

        Both defendants in the case sub judice were also defendants in the earlier case. Therefore,

the third element is also satisfied.

        Accordingly, I conclude that plaintiff’s claims are barred by the doctrine of res judicata.

“Plaintiff’s arguments are merely a reiteration of his disagreements with this Court’s previous




                                                -8-
rulings, the Fourth Circuit’s previous rulings, and Defendants’ earlier testimony and arguments in

support of dismissal.” Vaeth, 2016 WL 775386 at *2.

                                       III.   Conclusion

       For the reasons stated above, I shall grant defendants’ Motion and dismiss the suit, with

prejudice.

       An Order follows.

Date: May 24, 2019                                                 /s/
                                                    Ellen L. Hollander
                                                    United States District Judge




                                              -9-
